' Texas Residen}- Caniged s8 Ry yinipgy Maten at upped SOP pAages @-SPIX pepe. #: Bege 1 of 2

 

=, Uniced States Department of Justice

 

THE UNITED STATES ATTORNEY'S GFFICE
SOUTHERN DISTRICT of TEXAS

U.S. Attorneys » Southern District of Texas » News

Department of Justice
U.S. Attorney’s Office

Southern District of Texas

FOR IMMEDIATE RELEASE Monday, December 4, 2017

Texas Resident Convicted of Providing Material Support to
ISIS.

HOUSTON — Asher Abid Khan, 23, of Spring, pleaded guilty today to providing
material support to the Islamic State of Iraq and al-Sham (ISIS), a designated foreign

terrorist organization.

Acting U.S. Attorney Abe Martinez, Acting Assistant Attorney General for National
Security Dana J. Boente and Special Agent in Charge Perrye K. Turner of the FBI’s
Houston Field Office made the announcement.

“We aggressively investigate and prosecute persons who provide material support to
terrorist organization like ISIS,” said Martinez. “Khan provided ISIS a battlefield
soldier to further the terrorist organization’s violent agenda. Khan’s guilty plea is
indicative of the priority this office has placed on those who would give aid and
comfort to terrorists operating in the United States and abroad. ”

The investigation began in 2014 when Khan and his friend, who was living in South
Texas, devised a plan to travel to Turkey and then to Syria for the purpose of fighting
on behalf of ISIS. Khan had been living with a relative in Australia. Prior to leaving for
Turkey from there, Khan told Mohamed Zuhbi, a Turkish-based foreign terrorist
fighter facilitator, that he wanted to join ISIS.

Khan provided instructions to his friend on travel and how to reach him once Khan
arrived in Turkey. During this part of the planning phase, it was Khan - not his friend -
who was in touch with Zuhbi. On Feb. 24, 2014, Khan and his friend met in Istanbul,
Turkey. At that time, Khan gave his South Texas friend money, knowing he intended
to travel to Syria and join and fight with ISIS.

a
20
ex
Si
5
S

 

https://www.justice.gov/usao-sdtx/pr/texas-resident-convicted-providing-material-support... 10/25/2018
| Texas Regaders-CgnyisGo4 SBANMR OM Hera REP LO /SOAB Pgh 2 6PLX PACEID #:Bye 2 of 2

Khan then departed from the Istanbul Airport in Turkey and returned to the United
States after his family tricked him into coming home to Houston because of an
alleged hospitalization of his mother.

As soon as Khan returned to the U.S., he contacted Zuhbi with the purpose of
introducing him to his friend so he could enter Syria and join ISIS as a fighter with
Zuhbi’s help. Khan then provided to his friend a Turkish cell phone number for
reaching Zuhbi. The following day, Khan’s friend sent an electronic message to Khan
indicating he had “been delivered :),” by Zuhbi, but that he was not with ISIS yet.
Over the next few months, the friend attended fighter training camps and stayed in
touch with Zuhbi and Khan. During that time, Khan offered his friend money and
instructed him to try to get to ISIS.

On Aug. 11, 2014, the friend finally made it to ISIS with Khan and Zuhbi's assistance.
After September 2014, he had ceased all forms of communications. On Dec. 25,
2014, the friend’s mother received an electronic message explaining that her son had
died while fighting.

Zuhbi is still at large and is believed to be residing in either Turkey or Syria. There
are pending criminal charges in the Southern District of Texas against Zubhi. Anyone
with information about his whereabouts is asked to contact the FBI at 713-693-5000.

U.S. District Judge Lynn N. Hughes accepted the guilty plea today and has
sentencing for March 5, 2018, at 1:30pm. At that time, Khan faces up to 15 years in
federal prison and a maximum fine of $250,000. The maximum statutory sentence is
prescribed by Congress and is provided here for informational purposes. If convicted
of any offense, the sentencing of the defendant will be determined by the court based
on the advisory Sentencing Guidelines and other statutory factors.

The FBI's Joint Terrorism Task Force conducted the investigations. Assistant U.S.
Attorneys Carolyn Ferko, Alamdar Hamdani and Steve Mellin of the Southern District
of Texas are prosecuting the case along with the Counterterrorism Section of the
Justice Department’s National Security Division.

 

Topic(s):
National Security

Component(s):
USAO - Texas, Southern

 

Updated December 4, 2017

https://www. justice. gov/usao-sdtx/pr/texas-resident-convicted-providing-material-support... 10/25/2018
‘USS. Cage Garseg WobseivveR de Provipy ddatedGramppage!S ot OP AGEaD-#-Lage | of 2

JUSTICE NEWS

Department of Justice

Office of Public Affairs

FOR IMMEDIATE RELEASE Tuesday, February 27, 2018

U.S. Citizen Charged With Attempting to Provide Material Support to ISIS

Earlier today, a complaint was unsealed charging Bernard Augustine, 21, of Keyes, California, with
attempting to provide material support to the Islamic State of Iraq and al-Sham (ISIS or SIL), a designated

foreign terrorist organization.

Assistant Attorney General for National Security John C. Demers, U.S. Attorney Richard P. Donoghue for
the Eastern Disirict of New York, Assistant Director in Charge William F. Sweeney, Jr. of the FBI’s New
York Field Office and Commissioner James P. O'Neill of the NYPD announced the charges. The defendant
is scheduled to make his initial appearance today at the federal courthouse in Brooklyn, New York before

U.S. Magistrate Judge Vera M. Scanlon.

As alleged in the complaint, the defendant traveled to Tunisia in February 2016. Upon his arrival in Tunisia,
the defendant attempted to travel to Libya to enter IS!S-controlled territory. The defendant was arrested in
Tunisia before he was able to travel into Libya.

Prior to his departure from the United States, Augustine repeatedly expressed support for ISIS and for
individuals who provided support to the foreign terrorist organization’s mission of violent extremism. In
March 2016, JTTF agents obtained a search warrant for the defendant’s laptop computer. In reviewing the
contents of the defendant's laptop, agents found evidence that, in the months prior to his departure, the
defendant had viewed numerous videos that depicted ISIS leaders and fighters, including fighters engaged
in acts of violence. There was also evidence on the laptop that, during the same period, the defendant
viewed videos depicting well-known figures who were public supporters of ISIS or of engaging in violent
acts against Westerners, including, among others, Usama Bin Laden and Anwar al-Awlaki. In addition, the
defendant's Internet search history information revealed that, in the months leading up to his departure from
the United States, the defendant actively searched for information on ISIS, how to join ISIS, radical jihadist
propaganda and firearms. Finally, the investigation revealed that, in the weeks leading up to his travel from
the United States, the defendant made numerous postings in online forums expressing support for ISIS and

violent jihad.

After Augustine completed his term of imprisonment in Tunisia, he was subject to expulsion and Tunisian
authorities transferred the defendant to the custody of the FBI.

if convicted, Augustine faces a maximum sentence of 20 years in prison. The charge in the federal
complaint is merely an allegation, and the defendant is presumed innocent unless and until proven guilty.
The maximum statutory sentence is prescribed by Congress and is provided here for informational
purposes. If convicted of any offense, the sentencing of the defendant will be determined by the court
based on the advisory Sentencing Guidelines and other statuiory factors.

https://www.tustice.ov/opa/pr/us-citizen-charged-attempting-provide-material-support-isis 10/25/2018
‘US. Cage Charged WohsetevaRopée Brovigy déeteosOer@ Page! ADE OB AP AGEAD #Page 2 of 2

Mr. Demers and Mr. Donoghue extended their grateful appreciation to the FBI's Joint Terrorism Task Force
(JTTF), which comprises a large number of federal, state and local agencies from the region.

Assistant U.S. Attorney Peter Baldwin of the Eastern District of New York and Trial Attorney Raj Parekh of
the National Security Division's Counterterrorism Section are in charge of the prosecution.

 

Attachment(s):
Download Augustine Complaint

Topic(s):
Counterterrorism

Component(s):
National Security Division (NSD)
USAO - New York, Eastern

 

Press Release Number:
18-246

Updated February 27, 2078

https://www.justice.gov/opa/pr/us-citizen-charged-attempting-provide-material-support-isis 10/25/2018
New Jeesgy Man cal o GTS WAR BUC RS PRICU FoySOAS Pages  SISPREBID 4! age | of?

JUSTICE NEWS

Department of Justice

Office of Public Affairs

FOR IMMEDIATE RELEASE Tuesday, March 13, 2018

New Jersey Man Pleads Guilty to Attempting to Provide Material Support to
ISIS

Gregory Lepsky, 20, of Point Pleasant, New Jersey, pleaded guilty today to an information charging him
with one count of attempting to provide material support to the Islamic State of Iraq and al-Sham (ISIS), a
designated foreign terrorist organization. Lepsky admitted that he planned to construct and use a pressure

cooker bomb in New York on behalf of ISIS.

Assistant Attorney General for National Security John C. Demers and U.S. Attorney Craig Carpenito
announced the plea which was accepted by U.S. District Court Judge Michael Shipp.

According to documents filed in this case and statements made in court:

On Feb. 21, 2017, Lepsky was arrested by the Point Pleasant Police Department in connection with an
incident that occurred that day in his family’s home. Following the arrest, law enforcement officers searched
the residence and found a new pressure cooker stored behind a roll of bubble wrap in Lepsky’s bedroom

closet.

During searches of computers and other digital evidence linked to Lepsky, law enforcement officers found
evidence of Lepsky’s plan to build and detonate a bomb as part of his support for ISIS. During several
social media communications, Lepsky told others that he intended to fight on behalf of ISIS and that he
would, if necessary, become a martyr by driving a “bunch of explosives” to where the “enemies” could be

found and blowing himself up.

Law enforcement officers also located a series of instructions that had been published online by another
terrorist group that gave specific, step-by-step instructions on how to build a pressure cooker bomb, which
coincided with the delivery of the pressure cooker to Lepsky a short time before his arrest. In addition, law
enforcement officers recovered a message forwarded by Lepsky from another ISIS supporter stating that if
a westerner could not travel to Syria to fight for ISIS, he could conduct a terrorist attack in his home country
using improvised explosive devices.

During today’s plea hearing, Lepsky admitted that beginning in January 2017, he began to formulate a plan
to detonate the pressure cooker bomb in New York City on behalf of ISIS. Lepsky admitted that he used
the internet to access ISIS directives, obtain bomb-making instructions, and purchase the pressure cooker
and other items to be used in the attack. ;

Under the terms of the plea agreement, if accepted by the Court, Lepsky will be given a sentence between
16 and 19 years in prison and a lifetime term of supervised release.

https://www.justice.gov/opa/pr/new-jersey-man-pleads-guilty-attempting-provide-materia... 10/30/2018
New J cesGyeMan Blends Gwen An abt tespetingr eekide MajedabSuepastdp TID ACAD #: Bape 2 of 2

Assistant Attorney General Demers and U.S. Attorney Carpenito credited the FBI and the Joint Terrorism
Task Force, under the direction of Special Agent in Charge Timothy Gallagher in Newark; the N.J. State
Attorney General's Office under the direction of Attorney General Gurbir Grewal; the Ocean County
Prosecutor's Office, under the direction of Prosecutor Joseph Coronato; the Point Pleasant Police
Department under the direction of Chief Richard P. Larsen; and the N.J. Office of Homeland Security and
Preparedness under the direction of Director Jared Maples, with the investigation.

The government is represented by Assistant U.S. Attorney James Donnelly for the District of New Jersey
and Trial Attorney Justin Sher of the National Security Division’s Counterterrorism Section.

 

Topic(s):
Counterterrorism
National Security

Component(s):
Federal Bureau of Investigation (FBI)
National Security Division (NSD)

USAO - New Jersey

Press Release Number:
18-303

Updated March 13, 2018

https://www .justice.gov/opa/pr/new-jersey-man-pleads-guilty-attempting-provide-materia... 10/30/2018
New Yerkoulag- Pads douse ware pBenE tp Predda d/sorid Pagerztel$ BARHID #Lage 1 of 2

JUSTICE NEWS

Department of Justice

Office of Public Affairs

FOR IMMEDIATE RELEASE Wednesday, June 20, 2018

New York Man Pleads Guilty to Attempting to Provide Material Support to
ISIS

Parveg Ahmed, 22, of Queens, New York, pleaded guilty today to attempting to provide material support or
resources to the Islamic State of Iraq and al-Sham (ISIS), a designated foreign terrorist organization.

Assistant Attorney General for National Security John C. Demers, U.S. Attorney Richard P. Donoghue for
the Eastern District of New York, Assistant Director in Charge William F. Sweeney Jr. of the FBI’s New York
Field Office, and Commissioner James P. O'Neill of the NYPD, announced the guilty plea, which was
accepted by U.S. District Judge Ann M. Donnelly.

As detailed in publicly filed court documents, the defendant is a U.S. citizen who traveled to Saudi Arabia in
June 2017, purportedly to celebrate an Islamic religious holiday. Upon his arrival in Saudi Arabia, the
defendani attempted to travel to Syria to join ISIS. The defendant was apprehended in a country bordering
Syria, during his attempted travel to IS!S-controlled territory. Ahmed was deported back to the United
States on Aug. 28, 2017, where he was arrested at John F. Kennedy International Airport in New York.

Prior to his travel, the defendant had repeatedly expressed support on social media for ISIS and for
individuals who provided support to the foreign terrorist organization’s mission of violent extremism. On
July 17, 2017, JTTF agents obtained a search warrant for the defendant's personal computer, and learned,
among other things, that the defendant had viewed or listened to recordings of radical Islamic clerics Anwar
al-Awlaki and Abdullah el-Faisal. Al-Awlaki was a U.S.-born cleric and prominent leader of the foreign
terrorist organization al-Qaeda in the Arabian Peninsula who was killed on or about Sept. 30, 2011. El-
Faisal, a Jamaican-born cleric, was found guilty in the United Kingdom of, among other things, solicitation to
commit murder, for preaching to followers to kill individuals, including Americans, because he deemed them
to be enemies of Islam. Additionally, agents learned that, on the same day the defendant left the United
States for the Middle East, the defendant researched how to erase the data on his computer.

The defendant faces a statutory maximum of 20 years in prison at sentencing. The maximum potential
penalty is prescribed by Congress and provided here for informational purposes only, as any sentencing of
the defendant will be determined by the judge.

Assistant U.S. Attorneys Craig R. Heeren and Margaret E. Lee of the Eastern District of New York are in
charge of the prosecution, with assistance from Trial Attorney Joshua Champagne of the National Security
Division’s Counterterrorism Section.

 

Topic(s):
Counterterrorism

https://www justice.gov/opa/pr/new-york-man-pleads-guilty-attempting-provide-material-... 10/30/2018
New Yee wlan Peedsiauisa WAR DEERE p Predd¢ d/abmial Pager telShS PAR EID #:2ape 2 of 2

Component(s):
National Security Division (NSD)

Press Release Number:
18-814

Updated June 20, 2018

https://www.justice.gov/opa/pr/new-york-man-pleads-guilty-attempting-provide-material-... 10/30/2018
ISIS Sipeetes Mleadp 6oilse wy ARepedse 7 Ailevidodoeie Page cot djokopiac Epp. #: 2rge | of 3

   

a. United Staecs Deparement of Justic

 

THE UNITED STATES ATTORNEN'’S OFFICE
NORTHERN DISTRICT of CALIFORNIA

U.S. Attorneys » Northern District of California » News

Department of Justice
U.S. Attorney’s Office

Northern District of California

FOR IMMEDIATE RELEASE Wednesday, July 18, 2018

ISIS Supporter Pleads Guilty To Attempting To Provide
Material Support To Foreign Terrorist Organization And
Identity Theft

Defendant Admits Creating Twitter and Facebook Accounts For People He
Believed Were Supporters of ISIS

SAN FRANCISCO —Amer Sinan Alhaggagi pleaded guilty today to attempting to provide material
support to a designated foreign terrorist organization and identity theft charges, announced
Acting United States Attorney Alex G. Tse and Federal Bureau of Investigation (FBI) Special
Agent in Charge John F. Bennett. The plea was accepted by the Honorable Charles R. Breyer.
In pleading guilty today, Alhaggagi admitted, without a written agreement, he was guilty of all the

charges pending against him.

During the hearing today, Alhaggagi, 23, of Oakland, Calif., admitted he knowingly attempted to
provide services and personnel to the Islamic State of Iraq and Syria, or ISIS, in violation of 18
U.S.C. § 2339B. Specifically, Alhaggagi admitted that in October and November of 2016, he
created Twitter accounts and Facebook accounts along with the Gmail accounts that were
necessary to authenticate them for individuals he believed were ISIS supporters. ISIS was
designated a foreign terrorist organization by the United States Secretary of State in 2014.

In addition, Alhaggagi admitted that in the Fall of 2016 he communicated with two individuals who
asked him to set up social media accounts. Alhaggagi communicated with the individuals from
his computer while he was in Oakland, Calif., and admitted opening several Twitter, Facebook,
and Gmail accounts at their request. Alhaggagi admitted knowing that both of the individuals
were ISIS sympathizers and that by opening the social media accounts he was providing a
service to ISIS. According to government lawyers at the hearing, at least one of the individuals
Alhaggagi opened accounts for was an actual member of ISIS.

https://www.justice.gov/usao-ndca/pr/isis-supporter-pleads-guilty-attempting-provide-ma... 10/25/2018
ISIS SQaperté: Pé:otsdOL53-WHRidouite 7 iledyl0/BO/c8 Sgep dO Ob T8rRPAGEID. #P4ze 2 of 3

Additionally, Alhaggagi admitied that on November 29, 2016, the day of his arrest, he possessed
a device used to make counterfeit credit cards and that between July and August 2016, he used
a credit card with someone else’s name to buy more than $1,000 worth of clothes for himself

online.

A federal grand jury indicted Alhaggagi on July 21, 2017, with one count of knowingly attempting
to provide services and personnel to the Islamic State of Iraq and Syria, or ISIS, in violation of 18
U.S.C. § 2339B; one count of possessing an identity theft device, in violation of 18 U.S.C. § 1029
(a)(4); one count of unauthorized identity theft, in violation of 18 U.S.C. § 1029(a)(2); and one
count of aggravated identity theft, in violation of 18 U.S.C. § 1028A.

Judge Breyer scheduled Alhaggagi’s sentencing hearing for November 20, 2018. Alhaggagi
faces the following maximum statutory penalties:

 

 

 

 

 

Maximum Term of
. Supervised
Maximum ‘ 2 i
Charge . Release (following Maximum Fine
Prison Term
release from
prison)
Attempting to
rovide material oo. .
Life time of supervised
support toa 20 Years $250,000
: release
terrorist
organization
Possession of
device-making 15 years 3 years $250,000
equipment
Using an
unauthorized 10 years 3 years $250,000
access device
2 years
pepecaten ( , tive t ar’ $250,000
consecutive to ears :
‘Gentity theti oy °
prison term

 

 

 

 

 

 

 

https://www. justice. gov/usao-ndca/pr/isis-supporter-pleads-guilty-attempting-provide-ma... 10/25/2018
SIS SOgserte: Pdeeds00068-WHR'Dortite 7 Biledy10/8O/L8iPayepoi Ob FarBkAGEID. #P48Be 3 of 3

In addition, the court may order that the defendant pay additional fines and restitution, if
appropriate. However, any sentence following conviction would be imposed by the court after
consideration of the U.S. Sentencing Guidelines and the federal statute governing the imposition

of a sentence, 18 U.S.C. § 3553.

The prosecution is the result of an investigation by the Federal Bureau of Investigation, the
Special Prosecutions and National Security Unit of the United States Attorney's Office for the
Northern District of California, the United States Department of Justice National Security Division,
the Berkeley Police Department, and members of the Joint Terrorism Task Force including, the

Oakland Police Department.

 

Component(s):
USAO - California, Northern

Updated July 18, 2018

https://www.justice.gov/usao-ndca/pr/isis-supporter-pleads-guilty-attempting-provide-ma... 10/25/2018
Columpashlag: Seréenoed sesWMRotsdnPizspidar AOe0rtiapagecrHeMaepa Genp #agy | of 2

 

Lnitect Scares Deparmmene of Justice

 

THE UNITED STATES ATTORNEY'S OFFICE
SOUTHERN DISTRICT of” OHIO

U.S. Attorneys » Southern District of Ohio » News

Department of Justice
U.S. Attorney's Office

Southern District of Ohio

FOR IMMEDIATE RELEASE Friday, July 6, 2018

Columbus Man Sentenced to 80 Months in Prison for
Attempting to Provide Material Support to ISIS

Ordered to remain under court supervision for the rest of his life

COLUMBUS, Ohio — Aaron Travis Daniels, 21, aka Harun Muhammad, aka Abu Yusef of
Columbus was sentenced in U.S. District Court to 80 months in prison for attempting to provide
material support to the Islamic State of Iraq and al-Sham (ISIS), a designated foreign terrorist
organization. The court also granted the government's request to place Daniels under court

supervision for the rest of his life.

Assistant Attorney General for National Security John C. Demers, U.S. Attorney Benjamin C.
Glassman of the Southern District of Ohio, Angela L. Byers, Special Agent in Charge, Federal
Bureau of Investigation (FBI), Cincinnati Division, and agencies participating in the Columbus
Joint Terrorism Task Force (JTTF) announced the sentence handed down today by Chief U.S.
District Judge Edmund A. Sargus Jr.

Documents filed with the court say Daniels met with an ISIS recruiter in December 2015 and sent
funds to ISIS in order to “show his worth” to an ISIS recruiter. JTTF agents arrested Daniels on
November 7, 2016, as he attempted to leave Columbus with the intent to join ISIS in Libya. A
federal grand jury indicted him on November 10, 2016. Daniels pleaded guilty on July 6, 2017 to
one count of attempting to provide material support to ISIS. Daniels has been in custody since his

arrest.

“One of a terrorist organization’s most valuable and dangerous assets is having control over a
person willing to support and advance terrorism in the United States,” U.S. Attorney Glassman
said. “Our office and agencies in the JTTF will continue to cooperate as we work to protect our

national security.”

https://www.justice.gov/usao-sdoh/pr/columbus-man-sentenced-80-months-prison-attemp... 10/30/2018
Columbasbfaa: Senérnoed S88V/MRotbe dn? 7spider AOR0rliePageorsleMaemy Grp Hag 2 of 2

Chief Judge Sargus also granted the government's requests that, during Daniels’ supervised
release, he receives ongoing mental health treatment, is prohibited from using alcohol or
controlled substances, cannot travel internationally, and has no access to the internet without
court approval. The court also ordered that Daniels be subject to search at any time without
probable cause while on supervised release.

The Columbus JTTF is made up of officers and agents from the FBI, U.S. Marshals Service,
Columbus Division of Police, Franklin County Sheriffs Office, Ohio State Highway Patrol, The
Ohio State University Police Department, U.S. Immigrations and Customs Enforcement, the John
Glenn International Airport Police Department, Westerville Police Department and Columbus

Division of Fire.

Assistant U.S. Attorney Jessica W. Knight and Trial Attorney Michael Dittoe of the National
Security Division’s Counterterrorism Section represented the United States in this case. Former
Special Assistant U.S. Attorney Joseph Gibson also represented the United States in this case
when he was with Franklin County Prosecutor Ron O’Brien’s Office.

HH #

 

Topic(s):
National Security

Component(s):

Federal Bureau of Investigation (FBI)
National Security Division (NSD)
USAO - Ohio, Southern

 

Contact:
Jennifer.thornton@usdoj.gov
or fred.alverson@usdoj.gov

Updated July 6, 2018

https://www.justice.gov/usao-sdoh/pr/columbus-man-sentenced-80-months-prison-attemp... 10/30/2018
